Exhibit 10.7

CONTRIBUTION AGREEMENT

DATED AS OF MAY 30, 2014

BY AND AMONG

CTR PARTNERSHIP, L.P.,

CARETRUST GP, LLC,

CARETRUST REIT, INC.

AND

THE ENSIGN GROUP, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I CONTRIBUTION      2   

Section 1.01

  Contribution of Interests      2   

Section 1.02

  Consideration to CareTrust and the General Partner      2   

Section 1.03

  Consideration to Ensign      2   

Section 1.04

  Further Action      3   

Section 1.05

  Tax Treatment      3    Article II REPRESENTATIONS AND WARRANTIES OF ENSIGN   
  3   

Section 2.01

  Organization and Authority      3   

Section 2.02

  Due Authorization      3   

Section 2.03

  Consents and Approvals      3   

Section 2.04

  No Violation      3   

Section 2.05

  Non-Foreign Person      4   

Section 2.06

  Solvency      4   

Section 2.07

  Litigation      4   

Section 2.08

  Absence of Registration      4   

Section 2.09

  No Injunction      4   

Section 2.10

  Consents, Etc.      4   

Section 2.11

  No Brokers      4   

Section 2.12

  Ownership of Interests      4   

Section 2.13

  Organization and Authority of the Companies      5   

Section 2.14

  Taxes      5   

Section 2.15

  Company Litigation      5   

Section 2.16

  Compliance With Laws      5   

Section 2.17

  Eminent Domain      5   

Section 2.18

  Licenses and Permits      5   

Section 2.19

  Real Property      6   

Section 2.20

  Environmental Compliance      6   

Section 2.21

  Trademarks and Tradenames; Proprietary Rights      6   

Section 2.22

  Condition of Property      6   

Section 2.23

  Leases      7   

Section 2.24

  Tangible Personal Property      7   

Section 2.25

  Service Contracts      7   

Section 2.26

  Existing Loans      7   

Section 2.27

  Real Property Taxes      7   

Section 2.28

  Insurance      8   

Section 2.29

  Exclusive Representations      8    Article III REPRESENTATIONS AND WARRANTIES
OF THE CARETRUST ENTITIES      8   

Section 3.01

  Organization and Authority      8   

Section 3.02

  Due Authorization      8   

Section 3.03

  Consents and Approvals      8   

Section 3.04

  No Violation      8   

Section 3.05

  Validity of CareTrust Common Stock      9   

Section 3.06

  Litigation      9   

Section 3.07

  Limited Activities      9   

Section 3.08

  No Other Representations or Warranties      9   

 

i



--------------------------------------------------------------------------------

Article IV INDEMNIFICATION; DISPUTE RESOLUTION      9   

Section 4.01

  Indemnification      9   

Section 4.02

  Dispute Resolution      9    Article V DEFINITIONS      9   

Section 5.01

  Definitions      9    Article VI GENERAL PROVISIONS      12   

Section 6.01

  Amendments and Waivers      12   

Section 6.02

  Entire Agreement      12   

Section 6.03

  Survival of Agreements      12   

Section 6.04

  Third-Party Beneficiaries      12   

Section 6.05

  Notices      12   

Section 6.06

  Counterparts; Electronic Delivery      13   

Section 6.07

  Severability      13   

Section 6.08

  Assignability; Binding Effect      13   

Section 6.09

  Governing Law      14   

Section 6.10

  Construction      14   

Section 6.11

  Performance      14   

Section 6.12

  Titles and Headings      14   

Section 6.13

  Exhibits      14   

Section 6.14

  Effective Time      14   

EXHIBITS

Exhibit A:      Property Companies and Properties

Exhibit B:      Operating Companies and Facilities

Exhibit C:      Permitted Liens

APPENDIX A – DISCLOSURE SCHEDULE

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT is made and entered into as of May 30, 2014 (this
“Agreement”), by and among The Ensign Group, Inc., a Delaware corporation
(“Ensign”), CTR Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), CareTrust GP, LLC, a Delaware limited liability
company (the “General Partner”), and CareTrust REIT, Inc., a Maryland
corporation (“CareTrust,” and together with the Operating Partnership and the
General Partner, the “CareTrust Entities”). Ensign, CareTrust, the General
Partner and the Operating Partnership are sometimes referred to herein,
individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms used but not otherwise defined herein shall have the respective meanings
set forth in Article V.

RECITALS

WHEREAS, Ensign and CareTrust have entered into a Separation and Distribution
Agreement, dated as of May 23, 2014 (the “Separation Agreement”), which provides
for (i) the reorganization (the “Reorganization”) of the assets and liabilities
of Ensign into two companies: (a) Ensign, which will own and conduct the Ensign
Business (as defined in the Separation Agreement); and (b) CareTrust, which will
own and conduct the CareTrust Business (as defined in the Separation Agreement);
and (ii) the distribution (the “Distribution”) to the holders of Ensign’s
outstanding shares of common stock, on a pro rata basis, of all of the
outstanding shares of common stock of CareTrust so that, following such
distribution, Ensign and CareTrust will be two independent, publicly traded
companies;

WHEREAS, Ensign owns all of the outstanding interests (the “Property Company
Interests”) in each of the companies listed on Exhibit A hereto (each, a
“Property Company”), each of which owns the property or properties set forth
opposite its name on Exhibit A (each, a “Property”);

WHEREAS, Ensign owns all of the outstanding interests (the “Operating Company
Interests”) in each of the companies listed on Exhibit B hereto (each, an
“Operating Company”), each of which operates the independent living facility set
forth opposite its name on Exhibit B (each, a “Facility”);

WHEREAS, pursuant to the Separation Agreement, as part of the Reorganization,
Ensign desires to contribute the Property Company Interests and the Operating
Company Interests (collectively, the “Interests”) to CareTrust in exchange for
(i) 22,442,878 shares of common stock, par value $0.01 per share (“CareTrust
Common Stock”), of CareTrust, (ii) the assumption of certain liabilities of
Ensign and (iii) $221,449,256.00 in cash;

WHEREAS, CareTrust desires to contribute (i) 1% of the Interests to the General
Partner, which the General Partner desires to contribute to the Operating
Partnership in exchange for units of limited partnership interest in the
Operating Partnership (“OP Units”) and $2,214,492.56 in cash (which cash would
be distributed to CareTrust), and (ii) 99% of the Interests to the Operating
Partnership in exchange for OP Units, and $219,234,763.44 in cash; and

WHEREAS, to avoid the inconvenience and expense of multiple transfers, the
Parties desire that (i) Ensign contribute all of the Interests directly to the
Operating Partnership (the “Contribution”), and (ii) the Operating Partnership
transfer $221,449,256.00 in cash directly to Ensign, in each case, on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the Parties,
intending to be legally bound hereby, agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

CONTRIBUTION

Section 1.01 Contribution of Interests.

(a) Ensign hereby agrees to contribute the Interests to CareTrust. CareTrust
hereby agrees to contribute 1% of the Interests to the General Partner, and 99%
of the Interests to the Operating Partnership. The General Partner hereby agrees
to contribute such 1% of the Interests to the Operating Partnership. In order to
avoid the inconvenience and expense of multiple transfers, (i) CareTrust hereby
directs Ensign to transfer, on its behalf, 99% of the Interests directly to the
Operating Partnership, and (ii) CareTrust and the General Partner hereby direct
Ensign to transfer, on their behalf, 1% of the Interests directly to the
Operating Partnership.

(b) (i) Ensign hereby contributes, assigns, transfers, conveys and delivers to
the Operating Partnership, and the Operating Partnership hereby acquires and
accepts from Ensign, all of Ensign’s right, title and interest in and to the
Interests, together with all rights and claims related thereto as the sole
member of each of the Property Companies and Operating Companies (collectively,
the “Companies”), and (ii) the Operating Partnership hereby (x) assumes any and
all obligations and liabilities of Ensign as the owner of the Interests and the
sole member of each of the Companies, whether arising under the limited
liability company agreement (each, an “LLC Agreement”) of any of the Companies
or otherwise, and (y) is admitted to each of the Companies as its sole member
upon its execution of this Agreement, which signifies its agreement to be bound
by the terms and conditions of each of the LLC Agreements.

(c) Immediately following the effectiveness of the assignment and assumption set
forth in Section 1.01(a) above, Ensign shall and does hereby cease to be a
member of each of the Companies and shall and does thereupon cease to have or
exercise any right or power as a member of any of the Companies. From and after
the date hereof, the Operating Partnership is hereby authorized to make any
changes to any LLC Agreement as it determines, in its sole discretion, are
appropriate, without the consent or approval of Ensign. Ensign shall promptly
deliver, or cause to be delivered, to the Operating Partnership all books and
records and other indicia of ownership with respect to each Company.

Section 1.02 Consideration to CareTrust and the General Partner. In
consideration of the foregoing contribution, the Operating Partnership shall
promptly issue to CareTrust 22,218,449.22 OP Units and $219,234,763.44 in cash,
and to the General Partner 224,428.78 OP Units and $2,214,492.56 in cash, which
cash the General Partner shall distribute to CareTrust. The issuance of OP Units
to CareTrust and the General Partner shall be evidenced by either an amendment
to the Operating Partnership’s Agreement of Limited Partnership or by
certificates relating to such OP Units, in either case, as determined by the
Operating Partnership, in such form as shall be reasonably acceptable to
CareTrust and the General Partner. The OP Units to be issued to CareTrust and
the General Partner pursuant to this Agreement shall have been duly authorized
by the Operating Partnership and, when issued against the consideration
therefor, shall be validly issued by the Operating Partnership, free and clear
of all Liens created by the Operating Partnership (other than Liens created by
the Operating Partnership Agreement).

Section 1.03 Consideration to Ensign. In consideration of the foregoing
contribution, CareTrust shall promptly issue to Ensign 22,442,878 shares of
CareTrust Common Stock and $221,449,256.00 in cash. The shares of CareTrust
Common Stock to be issued to Ensign shall be issued as uncertificated shares
registered in book-entry form. No certificates therefor shall be distributed.
CareTrust shall promptly deliver or cause to be delivered to Ensign an account
statement reflecting Ensign’s ownership of such shares of CareTrust Common
Stock.

 

2



--------------------------------------------------------------------------------

Section 1.04 Further Action. Each Party shall make, execute, acknowledge and
deliver, or cause to be made, executed, acknowledged and delivered, any such
other documents reasonably requested by the other Parties or reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

Section 1.05 Tax Treatment. Ensign and CareTrust each intends that the
Reorganization and the Distribution shall be treated as a reorganization within
the meaning of Sections 368(a)(1)(D) and 355 of the Code. Each of Ensign and
CareTrust shall treat the Contribution as set forth in this Section 1.05 for all
U.S. federal income tax purposes.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ENSIGN

Ensign hereby represents and warrants to the CareTrust Entities as follows:

Section 2.01 Organization and Authority. Ensign is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Ensign has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby, and to own, lease or operate its
property and to carry on its business as presently conducted and, to the extent
required under applicable Law, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its property make such qualification necessary, other than in such
jurisdictions where the failure to be so qualified would not have a Material
Adverse Effect.

Section 2.02 Due Authorization. The execution, delivery and performance of this
Agreement by Ensign has been duly and validly authorized by all necessary action
of Ensign. This Agreement constitutes the legal, valid and binding obligation of
Ensign, enforceable against Ensign in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar Law relating to
creditors’ rights and general principles of equity.

Section 2.03 Consents and Approvals. Except as shall have been satisfied on or
prior to the date hereof, no consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Law is
required to be obtained by Ensign in connection with the execution, delivery and
performance of this Agreement, or the transactions contemplated hereby, except
for those consents, waivers, approvals, authorizations or filings, the failure
of which to obtain or to file would not have a Material Adverse Effect on
Ensign.

Section 2.04 No Violation. None of the execution, delivery or performance of
this Agreement, or the consummation of the transactions contemplated hereby,
does or will, with or without the giving of notice, lapse of time, or both,
violate, conflict with, result in a breach of, or constitute a default under or
give to others any right of termination, acceleration, cancelation or other
right under (a) any agreement, document or instrument to which Ensign is a party
or by which Ensign is bound or (b) any term or provision of any judgment, order,
writ, injunction or decree binding on Ensign (or its assets or properties),
except any such breaches or defaults that would not have a Material Adverse
Effect on Ensign.

 

3



--------------------------------------------------------------------------------

Section 2.05 Non-Foreign Person. Ensign is a United States person (as defined in
the Code) and is,

therefore, not subject to the provisions of the Code relating to the withholding
of sales or exchange proceeds to foreign persons, and is not subject to any
state withholding requirements. Ensign has delivered to CareTrust an affidavit
stating under penalty of perjury Ensign’s United States Taxpayer Identification
Number and that Ensign is not a foreign person pursuant to Section 1445(b)(2) of
the Code and a comparable affidavit satisfying any state withholding
requirements.

Section 2.06 Solvency. Ensign has been and will be solvent at all times prior to
and after giving effect to the contribution of the Interests to the Operating
Partnership, and the other aspects of the Reorganization and the Distribution.

Section 2.07 Litigation. There is no action, suit or proceeding pending or, to
Ensign’s knowledge, threatened against Ensign which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect on Ensign.

Section 2.08 Absence of Registration. Ensign acknowledges that the shares of
CareTrust Common Stock to be issued to it hereunder have not been registered
under the Securities Act and, therefore, may not be sold unless registered under
the Securities Act or an exemption from registration is available.

Section 2.09 No Injunction. No Governmental Authority has enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent), in any case, which is in effect and which prevents or prohibits
consummation of any of the transactions contemplated in this Agreement, and none
of the same brought by a Governmental Authority of competent jurisdiction is
pending that seeks the foregoing.

Section 2.10 Consents, Etc. All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for Ensign to consummate the
transactions contemplated hereby have been obtained, except for those the
absence of which would not have a Material Adverse Effect on Ensign.

Section 2.11 No Brokers. Neither Ensign nor any of Ensign’s officers, directors
or employees has employed or made any agreement with any broker, finder or
similar agent or any person or firm which will result in the obligation of any
CareTrust Entities or any Companies to pay any finder’s fee, brokerage fees or
commissions or similar payment in connection with the transactions contemplated
by this Agreement.

Section 2.12 Ownership of Interests. Ensign is the owner of the Interests and
has the power and authority to transfer, sell, assign and convey to the
Operating Partnership such Interests free and clear of any Liens, except for
Permitted Liens, and, upon delivery of the consideration for such Interests as
provided herein, the Operating Partnership will acquire good and valid title
thereto, free and clear of any Liens, except for Permitted Liens. Except as
provided for or contemplated by this Agreement, there are no rights,
subscriptions, warrants, options, conversion rights, preemptive rights,
agreements, instruments or understandings of any kind outstanding (a) relating
to the Interests or (b) to purchase, transfer or to otherwise acquire, or to in
any way encumber, any of the Interests or any securities or obligations of any
kind convertible into Interests or other equity interests or profit
participation of any kind in the Companies. All of the issued and outstanding
Interests have been duly authorized and are validly issued, fully paid and
non-assessable.

 

4



--------------------------------------------------------------------------------

Section 2.13 Organization and Authority of the Companies. Each Company is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Nevada. Each Company has all power and authority
to own, lease or operate its property and to carry on its business as presently
conducted and, to the extent required under applicable Law, is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the character of its property make such qualification necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect on Ensign or CareTrust. Ensign has provided to CareTrust correct and
complete copies of the LLC Agreement and the articles of organization or
equivalent organizational document of each Company, in each case, with all
amendments as in effect on the date hereof. None of the Companies has adopted a
plan of liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or reorganization.

Section 2.14 Taxes. To Ensign’s knowledge, and except as would not have a
Material Adverse Effect on Ensign or CareTrust, (a) each Company has filed all
Tax Returns and reports required to be filed by it (after giving effect to any
filing extension properly granted by a Governmental Authority having authority
to do so) and all such returns and reports are accurate and complete in all
material respects, and has paid (or had paid on its behalf) all Taxes as
required to be paid by it, (b) no deficiencies for any Taxes have been proposed,
asserted or assessed against any Company, and no requests for waivers of the
time to assess any such Taxes are pending, (c) Ensign has filed all Tax Returns
and reports required to be filed by it with respect to the Properties (after
giving effect to any filing extension properly granted by a Governmental
Authority having authority to do so) and all such returns and reports are
accurate and complete in all material respects, and has paid (or had paid on its
behalf) all Taxes as required to be paid by it with respect to the Properties
and (d) no deficiencies for any Taxes have been proposed, asserted or assessed
against Ensign with respect to the Properties, and no requests for waivers of
the time to assess any such Taxes are pending.

Section 2.15 Company Litigation. Except as may be described in the Information
Statement, there is no material Action, litigation, claim or other proceeding,
either judicial or administrative (including, without limitation, any
governmental action or proceeding), pending or, to Ensign’s knowledge,
threatened in the last twelve months, against any Property, Ensign or the
Companies. Ensign is not bound by any outstanding order, writ, injunction or
decree of any court, Governmental Entity or arbitration against or affecting all
or any portion of the Interests, which in any such case would have a Material
Adverse Effect on Ensign or CareTrust.

Section 2.16 Compliance With Laws. In connection with the operation of the
Properties and the Facilities, except as may be described in the Information
Statement, to Ensign’s knowledge, the Properties and the Facilities have been
maintained and operated, and on the date hereof are, in compliance in all
material respects with all applicable Laws (including, without limitation, those
currently relating to fire, life safety, health codes and sanitation, Americans
with Disabilities Act, zoning and building laws) whether Federal, state or
local, foreign, except for Environmental Laws which are addressed solely by
Section 2.20.

Section 2.17 Eminent Domain. There is no existing or, to Ensign’s knowledge,
proposed or threatened condemnation, eminent domain or similar proceeding, or
private purchase in lieu of such a proceeding, in respect of all or any material
portion of any of the Properties.

Section 2.18 Licenses and Permits. To Ensign’s knowledge, all licenses, permits
and certificates (including certificates of occupancy), required in connection
with the ownership, construction, use, occupancy, management, leasing and
operation of the Properties and Facilities have been obtained, are in full force
and effect, and are in good standing, except for those licenses, permits and
certificates, the failure of which to obtain or maintain in good standing, would
not have a Material Adverse Effect on Ensign or CareTrust.

 

5



--------------------------------------------------------------------------------

Section 2.19 Real Property. Each of the Property Companies owns each of the
Properties set forth

opposite its name on Exhibit A, and has good and marketable title in fee simple
to such Properties free and clear of all Liens, other than Permitted Liens. No
party to any material agreement affecting the Properties or Facilities has given
to Ensign any written notice of any uncured default with respect to any such
material agreement affecting the Properties or Facilities which would have a
Material Adverse Effect on Ensign or CareTrust, and no event has occurred or, to
Ensign’s knowledge, is threatened, which through the passage of time or the
giving of notice, or both, would constitute a default thereunder which would
have a Material Adverse Effect on Ensign or CareTrust or would cause the
acceleration of any material obligation of any party thereto or the creation of
a Lien upon any Property, except for Permitted Liens. To Ensign’s knowledge,
such agreements are valid and binding and in full force and effect, and such
agreements, including all amendments, modifications and supplements, have been
delivered or made available to CareTrust.

Section 2.20 Environmental Compliance. Except as may be described in the
Information Statement or any environmental reports in Ensign’s possession and
made available to CareTrust (the “Environmental Reports”) (true and correct
copies of which have been made available to CareTrust): (a) to Ensign’s
knowledge, the Properties are currently being operated in compliance in all
material respects with all Environmental Laws and Environmental Permits;
(b) neither Ensign nor any of the Companies have received any written notice
from any Governmental Authority or any other Person claiming that Ensign or any
of the Companies is in material violation of, or has any material liability
under, any Environmental Laws or Environmental Permits with respect to the
Properties; (c) neither Ensign nor any of the Companies is currently conducting
any material remedial action pursuant to Environmental Laws at any Property;
(d) except as may be may be described in the Information Statement or the
Environmental Reports, to Ensign’s knowledge, there has been no spill or release
of Hazardous Materials at, on, under or upon any of the Properties that would
reasonably be likely to result in any material claim under any Environmental
Laws or Environmental Permit against Ensign, CareTrust or any of the Companies.

Section 2.21 Trademarks and Tradenames; Proprietary Rights. There are no actions
or other judicial or administrative proceedings against Ensign, the Companies,
the Properties or the Facilities pending or, to Ensign’s knowledge, threatened
in the last twelve months, that concern any copyrights, copyright application,
trademarks, trademark registrations, trade names, service marks, service mark
registrations, trade names and trade name registrations or any trade secrets
being indirectly transferred to the Operating Partnership hereunder (the
“Proprietary Rights”) and that, if adversely determined, would have a Material
Adverse Effect on Ensign or CareTrust. To Ensign’s knowledge, the current use of
the Proprietary Rights does not conflict with, infringe upon or violate any
copyright, trade secret, trademark or registration of any other Person.

Section 2.22 Condition of Property. To Ensign’s knowledge, except as may be
described in the Information Statement, there is no material defect in the
structural condition of any Property, the roof thereon, the improvements
thereon, the structural elements thereof and the mechanical systems thereon
(including, without limitation, all HVAC, plumbing, electrical, elevator,
security, utility, sprinkler and safety systems), nor any material damage from
casualty or other cause, nor any soil condition of any Property that will not
support all of the improvements thereon without the need for unusual or new
subsurface excavations, fill, footings, caissons or other installations, except
for any such defect, damage or condition that has been corrected or will be
corrected in the ordinary course of the business of the Property as disclosed as
part of its scheduled annual maintenance and improvement program.

 

6



--------------------------------------------------------------------------------

Section 2.23 Leases. A true and complete copy of each lease or occupancy
agreement for the tenants at each Facility (collectively, the “Leases”) has been
made available to CareTrust, and, to Ensign’s knowledge, such leases are in full
force and effect, except as may be described in the Information Statement; the
Operating Company which is lessor under such Leases has not received any written
notice that it is in default of any of its obligations under such Leases beyond
any applicable grace period which has not been cured; to Ensign’s knowledge,
except as may be described in the Information Statement or the rent roll
delivered to CareTrust, no tenant is in default under any Lease. To Ensign’s
knowledge, all material obligations of the lessor under the Leases that have
accrued prior to the date hereof have been performed or satisfied. To Ensign’s
knowledge, no tenant under any of the Leases is presently the subject of any
voluntary or involuntary bankruptcy or insolvency proceedings.

Section 2.24 Tangible Personal Property. The Operating Companies own or lease
all of the tangible personal property constituting “Fixtures and Personal
Property” (as defined below) which is used in and necessary to the operation of
each of the Facilities. “Fixtures and Personal Property” shall mean all
fixtures, furniture, furnishings, apparatus and fittings, equipment, machinery,
appliances, building supplies, tools, and other items of personal property used
in connection with the operation or maintenance of the Facilities; excluding,
however, all fixtures, furniture, furnishings, apparatus and fittings,
equipment, machinery, appliances, building supplies, tools, and other items of
personal property owned by tenants, subtenants, guests, invitees, employees,
easement holders, service contractors and other Persons who own any such
property located at the Facilities. To Ensign’s knowledge, such Fixtures and
Personal Property are free and clear of all Liens, other than Liens pursuant to
the agreements pursuant to which such Fixtures and Personal Property are leased,
Permitted Liens and Liens that would not have a Material Adverse Effect on
CareTrust.

Section 2.25 Service Contracts. There are no service or maintenance contracts
affecting any Property or Facility which are not cancelable upon thirty
(30) days’ notice or less or which are for a contract amount greater than
$100,000 per annum; true and correct copies of the service, equipment,
franchise, operating, management, parking, supply, utility and maintenance
agreements relating to any Property or Facility (the “Service Contracts”) have
been made available to CareTrust and the same are in full force and effect and
have not been modified or amended except in the ordinary course of business. To
Ensign’s knowledge, no material event of default exists (which remains uncured)
under any of the Service Contracts.

Section 2.26 Existing Loans. The secured loans presently encumbering the
Properties or Facilities or any direct or indirect interest in any Company and
any unsecured loans with respect to which any of the Companies are obligated,
after giving effect to the financing transactions contemplated to occur on or
about May 30, 2014, as described in the Information Statement (the “Existing
Loans”), and the documents entered into in connection therewith (collectively,
the “Loan Documents”) are, to Ensign’s knowledge, in full force and effect as of
the date hereof. To Ensign’s knowledge, no event of default or event that with
the passage of time or giving of notice or both would constitute a material
event of default has occurred as of the date hereof under any of the Loan
Documents. True and correct copies of the existing Loan Documents have been made
available to CareTrust. Except as set forth on Schedule 2.26, none of the
Companies is the holder of any promissory note or similar debt instrument
whether issued by an affiliated entity or third party.

Section 2.27 Real Property Taxes. Neither Ensign nor any of the Companies has
received any written notification of any material new or increased general or
special Tax assessments for any of the Properties or Facilities except as may be
disclosed in the Title Policies. Each of the Properties is assessed for real
property Tax through one Tax bill and each Property is comprised of one or more
independent Tax lots.

 

7



--------------------------------------------------------------------------------

Section 2.28 Insurance. Each of the Operating Companies currently has in place
public liability, casualty and other insurance coverage with reputable insurance
companies with respect to its Facilities in customary amounts for projects
similar to the Facilities in the markets in which such Facilities are located,
and in all cases substantially in compliance with the existing financing
arrangements. To Ensign’s knowledge, each of such policies is in full force and
effect, and all premiums due and payable thereunder have been fully paid when
due. No written notice of cancellation, default or non-renewal has been received
or to Ensign’s knowledge threatened with respect thereto.

Section 2.29 Exclusive Representations. Except as set forth in this Article II,
Ensign makes no representation or warranty of any kind, express or implied, in
connection with any of the Interests, the Companies, the Properties or the
Facilities, and the CareTrust Entities acknowledge that they have not relied
upon any other such representation or warranty. Except as set forth in
Article III, Ensign acknowledges that no representation or warranty has been
made by the CareTrust Entities with respect to the legal and Tax consequences of
the transfer of the Interests to the Operating Partnership and the receipt of
the consideration therefor. Ensign acknowledges that it has not relied upon any
other such representation or warranty.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CARETRUST ENTITIES

The CareTrust Entities hereby represent and warrant to Ensign as follows:

Section 3.01 Organization and Authority. Each CareTrust Entity is duly
organized, validly existing and in good standing under the Laws of its state of
organization. Each CareTrust Entity has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby,
and to own, lease or operate its property and to carry on its business as
presently conducted and, to the extent required under applicable Law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a Material Adverse Effect on CareTrust.

Section 3.02 Due Authorization. The execution, delivery and performance of this
Agreement by the CareTrust Entities has been duly and validly authorized by all
necessary action of the CareTrust Entities. This Agreement constitutes the
legal, valid and binding obligation of the applicable CareTrust Entities,
enforceable against the CareTrust Entities in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium or other similar Law relating
to creditors’ rights and general principles of equity.

Section 3.03 Consents and Approvals. Except as shall have been satisfied on or
prior to the date hereof, no material consent, waiver, approval or authorization
of, or filing with, any Person or Governmental Authority or under any applicable
Law is required to be obtained by the CareTrust Entities in connection with the
execution, delivery and performance of this Agreement or the transactions
contemplated hereby.

Section 3.04 No Violation. None of the execution, delivery or performance of
this Agreement, or the consummation of the transactions contemplated hereby,
does or will, with or without the giving of notice, lapse of time, or both,
violate, conflict with, result in a breach of, or constitute a default under or
give to others any right of termination, acceleration, cancelation or other
right under (a) the organizational documents of the CareTrust Entities, (b) any
term or provision of any judgment, order, writ, injunction, or decree binding on
the CareTrust Entities or (c) any other agreement to which any CareTrust Entity
is a party.

 

8



--------------------------------------------------------------------------------

Section 3.05 Validity of CareTrust Common Stock. The shares of CareTrust Common
Stock to be issued to Ensign pursuant to this Agreement have been duly
authorized by CareTrust and, when issued against the consideration therefor,
will be validly issued by CareTrust, free and clear of all Liens created by
CareTrust (other than Liens created by the organizational documents of
CareTrust).

Section 3.06 Litigation. There is no action, suit or proceeding pending or, to
the CareTrust Entities’ knowledge, threatened against the CareTrust Entities
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect on CareTrust.

Section 3.07 Limited Activities. Except as described in the Information
Statement, the CareTrust Entities and their Subsidiaries have not engaged in any
material business or incurred any material obligations.

Section 3.08 No Other Representations or Warranties. Except as set forth above
in this Article III, the CareTrust Entities make no representation or warranty
of any kind, express or implied, in connection with the legal and Tax
consequences of the transfer of the Interests to the Operating Partnership and
the receipt of the consideration therefor, and Ensign acknowledges that it has
not relied upon any other such representation or warranty. Except as set forth
in Article II, the CareTrust Entities acknowledge that no representation or
warranty has been made by Ensign with respect to any of the Interests, the
Companies, the Properties or the Facilities. The CareTrust Entities acknowledge
that they have not relied upon any other such representation or warranty.

ARTICLE IV

INDEMNIFICATION; DISPUTE RESOLUTION

Section 4.01 Indemnification. In the event of any breach of a representation,
warranty or covenant of any Party contained in this Agreement, the other Parties
may be entitled to indemnification as and to the extent provided in Article IX
of the Separation Agreement. For all Tax purposes other than for purposes of
Section 355(g) of the Code, Ensign and CareTrust agree to treat (i) any payment
required by this Agreement (other than payments with respect to interest
accruing after the effective time of the Distribution) as either a contribution
by Ensign to CareTrust or a distribution by CareTrust to Ensign, as the case may
be, occurring immediately prior to the effective time of the Distribution or as
a payment of an assumed or retained liability, and (ii) any payment of interest
as taxable or deductible, as the case may be, to the party entitled under this
Agreement to retain such payment or required under this Agreement to make such
payment, in either case, except as otherwise required by applicable Law.

Section 4.02 Dispute Resolution. Any disputes under this Agreement shall be
governed by Article X of the Separation Agreement.

ARTICLE V

DEFINITIONS

Section 5.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings.

 

9



--------------------------------------------------------------------------------

(a) “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

(b) “Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the State of California are authorized or
obligated by applicable Law or executive order to close.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Company” means a Property Company or an Operating Company.

(e) “Disclosure Schedule” means that disclosure schedule attached as Appendix A
to this Agreement.

(f) “Environmental Laws” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, demands, approvals, authorizations
and other binding requirements of any Governmental Entity and all applicable
judicial, administrative and regulatory decrees, judgments and orders relating
to the protection of the environment as in effect on the Closing Date, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Section 1251), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Toxic
Substances Control Act (15 U.S.C. 2601 et seq.), the Endangered Species Act (16
U.S.C. 1531 et seq.) and the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. 11001 et seq.), and similar state and local requirements.

(g) “Environmental Permits” means any and all licenses, certificates, permits,
registrations, approvals, authorizations, and consents that are required
pursuant to any Environmental Laws.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Governmental Authority” means any U.S. federal, state, local or non-U.S.
court, government, department, commission, board, bureau, agency, official or
other regulatory, administrative or governmental authority.

(j) “Hazardous Materials” means any petroleum or petroleum products, radioactive
materials or wastes, friable asbestos, polychlorinated biphenyls and any other
hazardous or toxic substance, material or waste that is prohibited or regulated,
or as to which liability may be imposed, under any Environmental Law.

(k) “Information Statement” means the information statement, attached as an
exhibit to the Registration Statement, and any related documentation to be
provided to holders of common stock of Ensign in connection with the
Distribution, including any amendments or supplements thereto.

(l) “Law” means any law, statute, ordinance, code, rule, regulation, order,
writ, proclamation, judgment, injunction or decree of any Governmental
Authority.

 

10



--------------------------------------------------------------------------------

(m) “Liens” means all pledges, claims, liens, mortgages, deeds of trust,
charges, restrictions, controls, easements, rights of way, exceptions,
reservations, leases, licenses, grants, covenants and conditions, encumbrances
and security interests of any kind or nature whatsoever.

(n) “Material Adverse Effect” with respect to a Person means any material
adverse effect on the business, assets, financial condition, properties or
results of operations of such Person or on such Person’s ability to consummate
the transactions contemplated by this Agreement.

(o) “Operating Partnership Agreement” means the agreement of limited partnership
of the Operating Partnership, as in effect from time to time.

(p) “Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

(q) “Permitted Lien” means: (i) Liens securing Taxes, the payment of which is
not delinquent or may be paid without interest or penalties or the validity or
amount of which is actively being contested in good faith by appropriate
proceedings diligently pursued; (ii) zoning laws, building codes, rights-of ways
and other land use laws and ordinances applicable to the Properties that are not
violated by the existing structures or present uses thereof or the transfer of
the Properties; (iii) carriers’, warehousemen’s, materialmen’s, workmen’s,
repairmen’s and mechanics’ liens, and other similar liens arising or incurred in
the ordinary course of business that secure payment of obligations arising in
the ordinary course of business not more than 60 days past due or which are
being contested in good faith by appropriate proceedings diligently pursued;
(iv) non-exclusive easements for public utilities and other operational purposes
and rights-of-ways that do not materially interfere with the current use or
value of the Properties; and (v) all Liens listed on Exhibit C hereto.

(r) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, a union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

(s) “Registration Statement” means CareTrust’s registration statement on Form 10
(File No. 001-36181) with respect to the registration under the Exchange Act of
the CareTrust Common Stock to be distributed in the Distribution, including any
amendments or supplements thereto.

(t) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(u) “Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

(v) “Tax” or “Taxes” means any and all taxes, charges, fees, duties, levies,
imposts or other assessments imposed by any federal, state, local or foreign
Taxing Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added and other taxes, and any interest,
penalties or additions attributable thereto.

 

11



--------------------------------------------------------------------------------

(w) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

(x) “Taxing Authority” means any Governmental Authority or any subdivision,
agency, commission or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection or
imposition of any Tax (including the United States Internal Revenue Service).

(y) “Title Policies” means those certain policies of title insurance insuring
the Property Companies’ interests in the Properties.

ARTICLE VI

GENERAL PROVISIONS

Section 6.01 Amendments and Waivers.

(a) Subject to Section 11.1 of the Separation Agreement, this Agreement may not
be amended except by an agreement in writing signed by the Parties.

(b) Except as otherwise expressly provided by this Agreement, any term or
provision of this Agreement may be waived, or the time for its performance may
be extended, by the Party entitled to the benefit thereof and any such waiver
shall be validly and sufficiently given for the purposes of this Agreement if it
is in writing signed by an authorized representative of such Party. No delay or
failure in exercising any right, power or remedy hereunder shall affect or
operate as a waiver thereof; nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party would otherwise have.

Section 6.02 Entire Agreement. This Agreement, the Separation Agreement and the
exhibits and schedules referenced herein and therein and attached hereto or
thereto, constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior negotiations,
agreements, commitments, writings, courses of dealing and understandings with
respect to the subject matter hereof.

Section 6.03 Survival of Agreements. All representations, warranties, covenants
and agreements of the Parties contained in this Agreement shall survive and
remain in full force and effect after the consummation of the transactions
contemplated herein.

Section 6.04 Third-Party Beneficiaries. Except as otherwise expressly
contemplated by this Agreement, this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.

Section 6.05 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile or e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient,

 

12



--------------------------------------------------------------------------------

(c) when delivered, if delivered personally to the intended recipient, and
(d) one (1) Business Day following sending by overnight delivery via a national
courier service and, in each case, addressed to a Party at the following address
for such Party (as updated from time to time by notice in writing to the other
Party):

if to any of the CareTrust Entities, to:

CareTrust REIT, Inc.

27101 Puerta Real, Suite 400

Mission Viejo, CA 92691

Attention: William M. Wagner

Email: wwagner@caretrustreit.com

Facsimile: (949) 540-3002

if to Ensign, to:

The Ensign Group, Inc.

27101 Puerta Real, Suite 450

Mission Viejo, CA 92691

Attention: Chad Keetch

Email: ckeetch@Ensigngroup.net

Facsimile: (949) 540-1968

Section 6.06 Counterparts; Electronic Delivery. This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

Section 6.07 Severability. If any term or other provision of this Agreement or
the exhibits attached hereto or thereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the court, administrative
agency or arbitrator shall interpret this Agreement so as to affect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled to the
fullest extent possible. If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

Section 6.08 Assignability; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and permitted
assigns; provided that the rights and obligations of each Party under this
Agreement shall not be assignable, in whole or in part, directly or indirectly,
whether by operation of law or otherwise, by such Party without the prior
written consent of the other Parties (such consent not to be unreasonably
withheld, conditioned or delayed) and any attempt to assign any rights or
obligations under this Agreement without such consent shall be null and void.
Notwithstanding the foregoing, any Party may assign its rights and obligations
under this Agreement to any of their respective Affiliates provided that no such
assignment shall release such assigning Party from any liability or obligation
under this Agreement.

 

13



--------------------------------------------------------------------------------

Section 6.09 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive Laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the Laws of any other jurisdiction.

Section 6.10 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against any Party. The Parties represent that this Agreement is
entered into with full consideration of any and all rights which the Parties may
have. The Parties have relied upon their own knowledge and judgment. The Parties
have had access to independent legal advice, have conducted such investigations
they thought appropriate, and have consulted with such other independent
advisors as they deemed appropriate regarding this Agreement and their rights
and asserted rights in connection therewith. The Parties are not relying upon
any representations or statements made by the other Parties, or such other
Party’s employees, agents, representatives or attorneys, regarding this
Agreement, except to the extent such representations are expressly set forth or
incorporated in this Agreement. The Parties are not relying upon a legal duty,
if one exists, on the part of the other Parties (or any such other Party’s
employees, agents, representatives or attorneys) to disclose any information in
connection with the execution of this Agreement or their preparation, it being
expressly understood that no Party shall ever assert any failure to disclose
information on the part of the other Parties as a ground for challenging this
Agreement.

Section 6.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

Section 6.12 Titles and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

Section 6.13 Exhibits and Schedules. The Exhibits and Schedules attached hereto
are incorporated herein by reference and shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein.

Section 6.14 Effective Time. This Agreement shall be effective as of 3:00 a.m.
(Pacific time) on May 30, 2014.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers or representatives, all as of the
date first written above.

 

THE ENSIGN GROUP, INC. By:   /s/ Christopher R. Christensen  

Name: Christopher R. Christensen

Title:   President and Chief Executive Officer

 

CARETRUST REIT, INC. By:   /s/ Gregory K. Stapley  

Name: Gregory K. Stapley

Title:   President and Chief Executive Officer

 

CARETRUST GP, LLC By:   CareTrust REIT, Inc., its sole member By:   /s/ Gregory
K. Stapley  

Name: Gregory K. Stapley

Title:   President and Chief Executive Officer

 

CTR PARTNERSHIP, L.P. By:   CareTrust GP, LLC, its general partner By:  
CareTrust REIT, Inc., its sole member By:   /s/ Gregory K. Stapley  

Name: Gregory K. Stapley

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Property Companies and Properties

 

    

Property Company

  

Property

1.    Paredes Health Holdings LLC   

1.      Alta Vista Rehabilitation and Healthcare

2.    Arrow Tree Health Holdings LLC   

2.      Arbor Glen Care Center

3.    Tenth East Holdings LLC   

3.      City Creek Post-Acute (fka Arlington Hills Healthcare Center)

4.    Mesquite Health Holdings LLC   

4.      Willowbend Nursing & Rehabilitation Center

5.    Jefferson Ralston Holdings LLC   

5.      Arvada Care and Rehabilitation Center

6.    Queensway Health Holdings LLC   

6.      Atlantic Memorial Healthcare Center

7.    Irving Health Holdings LLC   

7.      Beatrice Health & Rehabilitation

8.    Sky Holdings AZ LLC   

8.      Bella Vita Health and Rehabilitation Center & Desert Sky Assisted Living

9.    Trousdale Health Holdings LLC   

9.      Brookfield Healthcare Center

10.    Granada Investments LLC   

10.    Camarillo Healthcare Center

11.    Golfview Holdings LLC   

11.    Cambridge Health & Rehabilitation Center

12.    Avenue N Holdings LLC   

12.    Cambridge Square Retirement Center

13.    Expo Park Health Holdings LLC   

13.    Canterbury Gardens Independent & Assisted Living Community

14.    Falls City Health Holdings LLC   

14.    Falls City Nursing & Rehabilitation (fka Careage Estates of Falls City)

15.    Gillette Park Health Holdings LLC   

15.    Careage Hills Rehabilitation & Healthcare

16.    Wayne Health Holdings LLC   

16.    Careage Campus of Care & County View Assisted Living (fka Careage of
Wayne)

17.    CM Health Holdings LLC   

17.    Carmel Mountain Rehab & Healthcare Center

18.    Trinity Mill Holdings LLC   

18.    Carrollton Health & Rehabilitation Center

19.    Rillito Holdings LLC   

19.    Catalina Post-Acute & Rehabilitation

20.    Lafayette Health Holdings LLC   

20.    Chateau Des Mons Care and Assisted Living

21.    Julia Temple Healthcare Center

21.    Gazebo Park Health Holdings LLC   

22.    Clarion Wellness & Rehabilitation Center (fka Careage of Clarion)

22.    Prairie Health Holdings LLC   

23.    Colonial Manor of Randolph

23.    Jordan Health Properties LLC   

24.    Copper Ridge Health Care

24.    Flamingo Health Holdings LLC   

25.    Desert Springs Senior Living

25.    Terrace Holdings AZ LLC   

26.    Desert Terrace Healthcare Center

26.    Salmon River Health Holdings LLC   

27.    Discovery Care Center

27.    Fort Street Health Holdings LLC   

28.    Draper Rehabilitation and Care Center

28.    Snohomish Health Holdings LLC   

29.    Emerald Hills Rehabilitation and Skilled Nursing

29.    Oleson Park Health Holdings LLC   

30.    Fort Dodge Health & Rehabilitation (fka Careage of Fort Dodge)

30.    Hillendahl Health Holdings LLC   

31.    Golden Acres Living and Rehabilitation Center

31.    Moenium Holdings LLC   

32.    Grand Court of Mesa

32.    Rio Grande Health Holdings LLC   

33.    Grand Terrace Rehabilitation and Healthcare

33.    Josey Ranch Healthcare Holdings LLC   

34.    Heritage Gardens Rehabilitation & Healthcare

34.    Ensign Highland LLC   

35.    Camelback Post-Acute Care & Rehabilitation (fka Highland Manor Health &
Rehabilitation Center)

35.    Big Sioux River Health Holdings LLC   

36.    Hillcrest Healthcare Center & Mica Hill Estates Assisted Living

36.    Cottonwood Health Holdings LLC   

37.    Holladay Healthcare Center

37.    Dixie Health Holdings LLC   

38.    Hurricane Health and Rehabilitation

38.    Queen City Health Holdings LLC   

39.    La Villa Rehabilitation and Healthcare Center

39.    Saratoga Health Holdings LLC   

40.    Lake Ridge Senior Living

40.    Verde Villa Holdings LLC   

41.    Lake Village Nursing & Rehabilitation Center

41.    Hillview Health Holdings LLC   

42.    Lakeland Hills Assisted Living



--------------------------------------------------------------------------------

    

Property Company

  

Property

42.    51st Avenue Health Holdings LLC   

43.    Legacy Rehabilitation and Living

43.    Wisteria Health Holdings LLC   

44.    Wisteria Place

44.    Lowell Health Holdings LLC   

45.    Littleton Care and Rehabilitation Center

45.    Renee Avenue Health Holdings LLC   

46.    Monte Vista Hills Healthcare Center

46.    Northshore Healthcare Holdings LLC   

47.    Montebello Wellness Center

47.    Valley Health Holdings LLC   

48.    North Mountain Medical & Rehabilitation Center

48.    Willits Health Holdings LLC   

49.    Northbrook Healthcare Center

49.    Anson Health Holdings LLC   

50.    Northern Oaks Living & Rehabilitation Center

50.    Arapahoe Health Holdings LLC   

51.    Oceanview Healthcare and Rehabilitation

51.    49th Street Health Holdings LLC   

52.    Omaha Nursing and Rehabilitation Center

52.    Orem Health Holdings LLC   

53.    Orem Rehabilitation and Nursing Center

53.    RB Heights Health Holdings LLC   

54.    Osborn Health & Rehabilitation

54.    Lowell Lake Health Holdings LLC   

55.    Owyhee Health and Rehabilitation Center

55.    Cherry Health Holdings LLC (formerly Cherry Health Holdings, Inc.)   

56.    Pacific Care & Rehabilitation

56.    Fig Street Health Holdings LLC   

57.    Palomar Vista Healthcare Center

57.    Fifth East Holdings LLC   

58.    Paramount Health and Rehabilitation

58.    Plaza Health Holdings LLC   

59.    Park Manor Rehabilitation Center

59.    Boardwalk Health Holdings LLC   

60.    Park Place Assisted Living

60.    Mountainview Communitycare LLC   

61.    Park View Post-Acute (fka Park View Gardens at Montgomery)

61.    Burley Healthcare Holdings LLC   

62.    Parke View Rehabilitation and Care Center

62.    Price Health Holdings LLC   

63.    Pinnacle Nursing and Rehabilitation Center

63.    Lemon River Holdings LLC   

64.    The Grove Care & Wellness (fka Plymouth Tower Care and Living Center)

64.    Memorial Health Holdings LLC   

65.    Gateway Transitional Care Center (fka Pocatello Care and Rehabilitation
Center)

65.    Silver Lake Health Holdings LLC   

66.    Provo Rehabilitation and Nursing

66.    Willows Health Holdings LLC   

67.    Redmond Care and Rehabilitation Center

68.    Redmond Heights Senior Living

67.    Kings Court Health Holdings LLC   

69.    Richland Hills Rehabilitation and Healthcare Center

68.    Emmett Healthcare Holdings LLC   

70.    River’s Edge Rehabilitation and Living Center

69.    18th Place Health Holdings LLC   

71.    Rose Court Senior Living

70.    Ensign Bellflower LLC   

72.    Rose Villa Healthcare Center

71.    Silverada Health Holdings LLC   

73.    Rosewood Rehabilitation Center

72.    Meadowbrook Health Associates LLC   

74.    Sabino Canyon Rehabilitation and Care Center

73.    San Corrine Health Holdings LLC   

75.    Northeast Rehabilitation & Healthcare Center (fka Salado Creek Living &
Rehabilitation Center)

74.    Ives Health Holdings LLC   

76.    San Marcos Rehabilitation and Healthcare Center

75.    Lockwood Health Holdings LLC   

77.    Santa Maria Terrace

76.    Long Beach Health Associates LLC   

78.    Shoreline Healthcare Center

77.    Ensign Southland LLC   

79.    Southland Care Center & Southland Living

78.    Lufkin Health Holdings LLC   

80.    Southland Rehabilitation and Healthcare Center

79.    Mission CCRC LLC   

81.    St. Joseph Villa, St. Joseph Villa Assisted Living & The Marian Center

80.    Stillhouse Health Holdings LLC   

82.    Stillhouse Rehabilitation and Healthcare Center

81.    Regal Road Health Holdings LLC   

83.    Sunview Health and Rehabilitation Center

82.    Guadalupe Health Holdings LLC   

84.    The Courtyard Rehab and Healthcare Center

83.    Polk Health Holdings LLC   

85.    Timberwood Nursing & Rehabilitation Center

84.    South Dora Health Holdings LLC   

86.    Ukiah Post-Acute (fka Ukiah Healthcare Center)



--------------------------------------------------------------------------------

    

Property Company

  

Property

85.    Cedar Avenue Holdings LLC   

87.    Upland Rehabilitation and Care Center

86.    Expressway Health Holdings LLC   

88.    Veranda Rehabilitation and Healthcare

87.    Everglades Health Holdings LLC   

89.    Victoria Care Center

90.    Lexington Assisted Living

88.    Temple Health Holdings LLC   

91.    Wellington Place Rehabilitation & Healthcare Center

89.    4th Street Holdings LLC   

92.    West Bend Care Center & Prairie Creek Assisted Living

90.    Bogardus Health Holdings LLC   

93.    Whittier Hills Health Care Center

91.    Tulalip Bay Health Holdings LLC   

94.    Mountain View Rehabilitation and Care Center



--------------------------------------------------------------------------------

Exhibit B

Operating Companies and Facilities

 

    

Operating Company

  

Facility

1.

   Casa Linda Retirement LLC    Lakeland Hills Independent Living

2.

   Salt Lake Independence LLC    The Apartments at St. Joseph Villa

3.

   Dallas Independence LLC    The Cottages at Golden Acres



--------------------------------------------------------------------------------

Exhibit C

Permitted Liens

 

1. Liens arising under or imposed by (i) the Fourth Amended and Restated Loan
Agreement dated as of November 10, 2009 with General Electric Capital
Corporation, as agent and lender, or (ii) the Fifth Amended and Restated Loan
Agreement dated as of May 30, 2014 with General Electric Capital Corporation, as
agent and lender.

 

2. Liens that secure indebtedness that will be repaid on or about May 30, 2014.

 

3. Liens that secure indebtedness that will be incurred on or about May 30,
2014, as described in the Information Statement.

 

4. Liens that secure indebtedness under that certain Promissory Note, dated as
of October 1, 2009, by and between Tenth East Holdings LLC and Johnson Land
Enterprises, L.L.C.